DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Examiner further notes that none of the aforementioned sections are present in the instant specification.  Below are details of the information expected in each of the sections of a proper Specification.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Electronic Filing System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Note that claim 8 depends from claim 1 and claims 9-11 are consecutively dependent from claim 8.  Claim 12 is then dependent upon claim 6, which is dependent upon claim 1, making the claim numbering improper.
Claims 1-13 are objected to because of the following informalities:  
Regarding claim 1, Examiner notes that the phrase “…a manual actuation of the operating element performed with a predefinable minimum pressing force.” as found in the last line of claim 1 should be corrected to read --…a manual actuation of the operating element performed with a predefined minimum pressing force.-- in order to place the claim in better form.  
Claims 2-13 are objected to for the same reasons as discussed above in relation to claim 1.
Regarding claim 2, Examiner notes that the phrase “…wherein the evaluation unit further evaluates the signals of the actuation sensors (60) for the purpose of recognizing…” as found in claim 2 should be corrected to read --…wherein the evaluation unit further evaluates the signals of the actuation sensors for the purpose of recognizing…-- in order to place the claim in better form.  
Regarding claim 7, Examiner notes that the term “shearable” is not a known word and it is also not further defined in the specification such as to define a meaning.  Examiner suggests changing the phrase “…and is resiliently shearable…” to read --…and is resiliently displaceable…-- in order to place the claim in better form.
In the interest of furthering prosecution, Examiner will interpret the claims in light of the above suggested changes.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khoshkava et al. (hereinafter Khoshkava – US Doc. No. 20180275810).
Regarding claim 1, Khoshkava discloses an operating device for a vehicle, comprising a housing having a front face with a receiving opening being delimited by an opening edge, and having a rear wall (as shown in Figures 1A and 1B), an operating element being arranged in the receiving opening at a distance from the opening edge thereof and having an operating surface, said operating element having a front face provided with the operating surface, a rear face, and a delimiting edge region (Figure 1B, element 111), a holding element having a bottom wall and support parts which protrude from the bottom wall and end below the delimiting edge region of the operating element and are mechanically coupled to the operating element in the delimiting edge region (see Figure 3, elements 112, 113, and 120), wherein the bottom wall of the holding element has a central region which is spaced from the support parts and within which the bottom wall of the holding element is supported against the rear wall of the housing (Figures 3 and 7, elements 113a-d; see also paragraph 0059), a plurality of actuation sensors for detecting a manual actuation of the operating element, wherein the plurality of actuation sensors are arranged between the bottom wall of the holding element and the rear wall of the housing within the surrounding region that surrounds the central region of the bottom wall of the holding element, and are arranged at a distance from the rear wall of the housing, and detect bending moments which, upon manual actuation of the operating element, act on the holding element within the surrounding region of the holding element that surrounds the central region (Figures 3 and 7, elements 114a-d; see also paragraph 0060), and an evaluation unit receiving signals from the actuation sensors and evaluating said signals for the purpose of detecting a manual actuation of the operating element performed with a predefinable minimum pressing force (Figure 6, elements 160/140; see also paragraphs 0074-0075).
Regarding claim 2, Khoshkava discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the evaluation unit further evaluates the signals of the actuation sensors for the purpose of recognizing the position on the operating surface of the operating element on which the manual actuation of the operating element is performed (see paragraph 0072).
Regarding claim 3, Khoshkava discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the operating element is provided with a touch sensing system for recognizing the position on the operating surface of the operating element on which the manual actuation of the operating element is performed (see paragraph 0072).
Regarding claim 4, Khoshkava discloses all of the limitations of claim 3 as discussed in the claim 3 rejection above and further that the touch sensing system works in a capacitive, resistive or optical manner (see paragraph 0049).
Regarding claim 5, Khoshkava discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the support parts and the delimiting edge region of the operating element are rigidly connected to each other (see paragraph 0070).
Regarding claim 6, Khoshkava discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the support parts and the delimiting edge region of the operating element are mechanically coupled to each other by means of a resilient connection element arranged therebetween (Figures 5 and 7. Elements 113a-d; see also paragraphs 0054 and 0070).
Regarding claim 7, Khoshkava discloses all of the limitations of claim 6 as discussed in the claim 6 rejection above and further that the connection element is resilient after compression perpendicular to the operating surface of the operating element and is resiliently shearable when the operating element is displaced orthogonally thereto (Figures 5 and 7. Elements 113a-d; see also paragraphs 0054 and 0070).
Regarding claim 8, Khoshkava discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the operating element comprises a display with a front face that displays information and forms the operating surface of the operating element (see paragraph 0063).
Regarding claim 9, Khoshkava discloses all of the limitations of claim 8 as discussed in the claim 8 rejection above and further that the display comprises a cover pane defining the operating surface with a display unit for optical display of information being arranged behind the cover pane (Figure 1C, element 111a; see also paragraphs 0061-0063).
Regarding claim 10, Khoshkava discloses all of the limitations of claim 9 as discussed in the claim 9 rejection above and further that the cover pane protrudes over the display unit on all sides and said protruding area forms the delimiting edge region of the operating element (as shown in Figure 1B).
Regarding claim 11, Khoshkava discloses all of the limitations of claim 10 as discussed in the claim 10 rejection above and further that the holding element receives a backlight unit for backlighting the display unit (see paragraph 0061 – note that LCD screens require backlights to display images).
Regarding claim 12, Khoshkava discloses all of the limitations of claim 6 as discussed in the claim 6 rejection above and further that an actuator is controllable by the evaluation unit for generating a tactile feedback when the operating element is actuated with the predefined minimum pressing force by mechanical action on the operating element (see paragraphs 0070-0072).
Regarding claim 13, Khoshkava discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the actuation sensors comprise position sensors and/or force sensors and/or pressure sensors (see paragraph 0071 – note that elements 114a-d are force sensors).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694